 In the Matter of THE DIAMOND ALKALI COMPANY, THE STANDARDPORTLAND CEMENT COMPANY, AND THEBUCKEYE SODA COMPANY 1andCHEMICAL WORKERS FEDERAL LABOR UNION,LOCAL 22162, AFL.Case No: R-2546.Decided May 29, 1941Jurisdiction:chemical products, coke, and artificial gas manufacturing industry.Investigationand Certificationof Representatives:existence of question : partiesstipulated at hearing that Company refused to recognize petitioner as exclusiverepresentative because it does not believe that petitioner represents a majorityoft employees in the appropriate unit ; election necessary.Unit Appropriatefor CollectiveBargaining:hourly rated and piece-work em-ployees engaged in production and maintenance, including timekeepers, plantlaboratory- employees, salaried plant laboratory employees making less than aspecified amount each month, but excluding watchmen, all main office clericalemployees, timekeepers in clock houses, research laboratory and main officelaboratory employees, assistant shift foremen, and all supervisors rated aboveassistant shift foremen ; stipulation as to.-Mr. Harold T. Clark,of Cleveland, Ohio, for the Company.Mr. K. C. Pangborn,of Painesville, Ohio, andMr. Jesse Gallagher,of Cleveland, Ohio,,for the A. F. of L.Mr. Stanley Denlinger,of Akron, Ohio, for the U. M. W.Mr. Ralph W. Bell,of Cleveland, Ohio, for the Alkali EmployeesFederation, Inc.Mr. Edward Scheunemann,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 1, 1941, Chemical Workers Federal Labor Union, Local22162,AFL, herein called the A. F. of L., filed with the RegionalDirector for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Diamond Alkali Company, The Stand-ard Portland Cement Company, and The Buckeye Soda Company,iThe parties stipulated at the hearing that the names of the companies involved shouldbe corrected to read as above.32 N. L. R. B., No. 40.183 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein jointly called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.,On April 23, 1941, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII, Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice. On May 5,1941, the Regional Director issueda notice of hearing, copies of which were duly served upon the Com-pany, the A. F. of L., and Local 12231, District 50, United MineWorkers of America (C. I.0.), herein called the U. M. W.Pursuant to notice, a hearing was held on May 12, 1941, at Paines-ville,Ohio, before Harry L. Lodish, the Trial Examiner duly desig-nated by the Chief Trial Examiner. The Company, the U. M. W., andthe A. F. of L., represented by counsel, participated in the hearing andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the outset of the hearing the Alkali Employees Federation, Inc., alabor organization claiming to represent a majority of the employeesof the Company, moved to intervene in the proceedings.The TrialExaminer denied the motion on the ground that on March 29, 1941, theBoard had ordered the Company to disestablish the Alkali EmployeesFederation, Inc., and to withdraw recognition from it?During thecourse of the hearing, the Trial Examiner made a number of rulingson other motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Diamond Alkali Company, a Delaware corporation, is engagedin the manufacture, sale, and distribution of sodium alkali, soda andsoda crystals, baking soda, chlorine, coke, and artificial gas.TheStandard Portland Cement Company, an Ohio corporation, is awholly owned subsidiary of The Diamond Alkali Company and isengaged in the manufacture, sale, and distribution of cement.TheBuckeye Soda Company, an Ohio corporation, whose operations areincluded within those of The Diamond Alkali Company, is engagedaMatter of The Diamond Alkali Company,etc.andFederal Labor Union No. 22162, etc,30 N L R. B 700 THE DIAMOND ALKALI COMPANY185in the making of baking soda.The Diamond Alkali Company andThe Standard Portland Cement Company operate plants in thevicinity of Fairport, Ohio.The Company purchases annually raw materials valued in excessof $1,000,000 and obtains all such materials outside the State of Ohio.The Diamond Alkali Company annually manufactures finished prod-ucts valuedin excessof $1,000,000 and it ships approximately 25 percent in value of such products outside the State of Ohio. TheStandard Portland Cement Company annually manufactures finishedproducts valued at approximately $750,000 and it ships approximately60 per cent in value of such products outside the State of Ohio.II.THE ORGANIZATIONS INVOLVEDChemicalWorkers Federal Labor Union, Local 22162, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership employees of the Company.Local 12231, District 50, United MineWorkers of America, isa labor organization affiliated with the Congress of IndustrialOrganizations.It admits to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated at the hearing that the Company refuses torecognize the A. F. of L. as exclusive representative because it doesnot believe that the A. F. of L represents a majority of the employeeswithin the appropriate unit.Both the A. F. of L. and the U. M. W.have substantial adherence among' the employees in the unithereinafter found to be appropriate.3We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial8There was introduced in evidence at the hearing a statement signed by a Board FieldExaminer,stating that the U.M W. had submitted to him 416 authorization cards, 316ofwhich were dated between February and June 1941, and 100,of which were undated,and that 373 cards bore the apparently genuine signatures of persons on the pay rollof the Company , the statement recited further that the A F of L. had submitted to theFieldExaminer 800 authorization cards, 1 of which was dated in November 1931, 781of which were dated between January 1939 and May 1941, and 18 of which were undated,and that 610 bore the apparently genuine signatures of persons on the pay roll of theCompanyThe Company employs approximately 1940 persons within the unit hereinafterfound to be appropriate. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated, and we find, that all hourly rated and piece-work employees of the Company engaged in production and main-tenance, including timekeepers, plant laboratory employees, and sal-aried plant laboratory employees who are making less than $125 permonth as of May 12, 1941, but excluding watchmen, all main officeclerical employees, assistant shift foremen, all supervisors rated aboveassistant shift foremen, timekeepers in clock houses, and research lab-oratory and main office laboratory employees, constitute a unit appro-priate for the purposes of collective bargaining.We find furtherthat said unit will insure to employees of the Company the full bene-fit of their right to self-organization and to collective bargaining andwill otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by, and we shall accordingly direct, anelection by secret ballot among the employees who were employed bythe Company during the pay-roll period ending April 15, 1941,4 withthe inclusions and exclusions set forth in the Direction.5On the basis of the above findings of fact and the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company within the meaning of Section9 (c) and Section 2 (6)' and (7) of the National Labor Relations Act.2.All hourly rated and piece-work employees of the Companyengaged in production and maintenance, including timekeepers, plantlaboratory employees, and salaried plant laboratory employees whoare making less than $125 per month as of May 12, 1941, but excludingwatchmen, all main office clerical employees, timekeepers in clockhouses, research laboratory and main office laboratory employees,4The parties stipulated at the hearing that the pay-roll date of April 15, 1941, be usedto determine eligibility to vote in the election.5At the hearing the U. M W contended that the Board should not direct an electionuntil the Company had disestablished the Alkali Employees Federation,Inc , in com-pliancewith the order of the Board dated March 30, 1941;supra,footnote 2.The-U.M. W. has since withdrawn its objection to an election on the ground that the Companyhas agreed to withdraw recognition from the Alkali Employees Federation, Inc. THE DIAMOND ALKALI COMPANY187assistant shift foremen, and all supervisors rated above assistant shiftforemen, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (c) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as'amended, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto determine representatives'for the purposes of collective bargainingwith The Diamond Alkali Company, The Standard Portland CementCompany, and The Buckeye Soda Company, Fairport, Ohio, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Eighth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations among all hourly rated and piece-work em-ployees of the Company engaged in production and maintenance dur-ing the pay-roll period ending April 15, 1941, including timekeepers,plant laboratory employees, and salaried plant laboratory employeeswho are making less than $125 per month as of May 12, 1941, any em-ployees who did not work during such period because they were ill,on vacation, temporarily laid off, or in the active military service ofthe United States, but excluding timekeepers located in clock houses,research laboratory and main office laboratory employees, watchmen,main office clerical employees, assistant shift foremen, all supervisorsrated above assistant shift foremen, and any employees who havesince quit or been discharged for cause, to determine whether theydesire to be represented by Chemical Workers Federal Labor Union,Local 22162, A. F. of L., or by Local 12231, District 50, UnitedMine Workers of America (C. I. 0.), for the purposes of collectivebargaining, or by neither.